DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 22 June 2022. In view of this communication, claims 1, 3-10, and 12-19 are pending in the Application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1 of the Remarks, filed 22 June 2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection under 35 USC §103 of claim 1 and claim 10 has been withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-37 directed to invention non-elected without traverse.  Accordingly, claims 20-37 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 20-37 are cancelled.

Allowable Subject Matter
Claims 1, 3-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a combination of limitations that includes a calculated value for the number of individual weights NC in the variable weight portion is given by the equation 
                
                    
                        
                            N
                        
                        
                            C
                        
                    
                    =
                    
                        
                            (
                            K
                            θ
                            -
                             
                            
                                
                                    W
                                
                                
                                    N
                                    D
                                
                            
                            )
                        
                        
                            
                                
                                    W
                                
                                
                                    S
                                    W
                                
                            
                        
                    
                
            
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a combination of limitations that includes a calculated value for the number of individual weights NC in the variable weight portion is given by the equation 
                
                    
                        
                            N
                        
                        
                            C
                        
                    
                    =
                    
                        
                            (
                            K
                            θ
                            -
                             
                            
                                
                                    W
                                
                                
                                    N
                                    D
                                
                            
                            )
                        
                        
                            
                                
                                    W
                                
                                
                                    S
                                    W
                                
                            
                        
                    
                
            
Regarding claims 3-9 and 12-19, the aforementioned claims are dependent upon a claim which the examiner has indicated is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AR Products (“AR Twister|Slider”) teaches a twisting antigalloping device for securing to a span of a cable for torsionally twisting the cable comprising: (AR Products “Applications:” an anti-galloping dampener; “How it Works:” reduces or eliminates galloping of the line by forcing the conductor to twist); A clamp portion having a clamp axis for clamping to the cable along the clamp axis; (“How it Works:” relies on metal-to-metal friction resulting from movements between device weight and clamp); A variable weight portion (“Construction:” washers can be added or removed to achieve ideal unit weight) connected to the clamp portion and extending along a variable weight axis offset from the clamp axis (see the annotated figure above – the clamp axis (upper arrowed-line) is offset from the variable weight axis (lower arrowed-line) with the clamp connected to the variable weight portion), the variable weight portion comprising an elongate member with a plurality of individual weights (“Construction:” individual washers act as weights) secured on the elongate member, the number of individual weights in the variable weight portion being a whole number chosen to approximate a calculated value for the number of individual weights Nc given by the equation disclosed, where K is an estimated mid-span stiffness of the span of the cable, θ is a desired torsional twist angle to be applied to the cable, WND is a nominal weight of the antigalloping device without the individual weights of the variable weight portion, and WSW is a weight of a single individual weight, the chosen number of individual weights for providing the antigalloping device with a total weight WT for applying the desired torsional twist angle θ on the cable. (“Construction:” models can be customized, including number of individual weights (14 or 30), to accommodate the unique characteristics of the line; “Applications:” the severity of the galloping phenomenon is a function of span length; “How it Works:” the inertial device relies on the device’s total weight, including weight of the washers and the nominal weight of the device without washers, to achieve the desired twist angle). AR Products additionally says span length, sag depth, and other unique characteristics of the line are used to determine the weight needed (page 2).
Otsuki et al. (US 3904811 A) discloses an antigalloping device designed to be mounted at an angle but is without the variable weights/variable weight axis
Kobayashi (US 3597522 A) discloses an antigalloping device which, when mounted, has a center of gravity that is out of alignment with the center of gravity of the cable such that it creates a twist. The weight of the device of Kobayashi is constant.
Richardson (US 2014/0144673 A1) discloses an antigalloping device which features two sets of clamps that have two sides and are pivotally connected with a first bolt. A second bolt is used to tighten the two halves of the clamps together to secure them to the cables. Figure 8C also shows that a number of washers 24 may be used to further augment the damping effect of the device. Richardson does not disclose a method or equation for determining the appropriate number of washers to be included in the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847